COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     In re Kenny Bates d/b/a Bates Backhoe Service

Appellate case number:   01-13-00037-CV

Trial court case number: 11-CV-0328

Trial court:             212th District Court, Galveston County, Texas


        On January 14, 2013, relator, Kenny Bates d/b/a Bates Backhoe Service, petitioned for a
writ of mandamus. It is ordered that the response of the real party in interest is due Monday,
February 4, 2013.

       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court


Date: January 14, 2013